DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 15-16, 18 and 20-22, in the reply filed on 1/4/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 15-16, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2019/0229046).

a redistribution structure comprising a conductive structure (701, Fig. 7, Fig. 11 and paragraph 0066);
a cavity substrate (301, Fig. 4) on a top side of the redistribution structure (Fig. 11) and having a cavity and a pillar (319, Figs. 4, 11 and paragraphs 0045-0046) contacting the redistribution structure (Fig. 11);
an electronic component (SOC, Fig. 11) on the top surface of the redistribution structure and in the cavity, wherein the electronic component is electrically coupled with the conductive structure (Figs. 7 and 11); and
an encapsulant (501, Figs. 5-11) in the cavity and on the top side of the redistribution structure, contacting a lateral side of the electronic component, a lateral side of the cavity, and a lateral side of the pillar (Figs. 5-11 and paragraphs 0059-0066).

Regarding claim 2, Tsai further discloses wherein:
a first distance between the top side of the redistribution structure and a bottom side of the cavity substrate is different than a second distance between the top side of the redistribution structure and a bottom side of the electronic component (Fig. 11).

Regarding claim 3, Tsai further discloses wherein the cavity substrate (301, Fig. 4) bounds the electronic device (SOC, Fig. 4) on at least two lateral sides.



Regarding claim 5, Tsai further discloses wherein the encapsulant (501, Figs. 7-11) is between the electronic component (SOC) and the redistribution structure (701).

Regarding claim 6, Tsai further discloses comprising a component interconnect (203, Figs. 7-11) coupling the electronic device with the conductive structure of the redistribution structure, wherein a width of the component interconnect is less than a width of the pillar (paragraphs 0024 and 0045).

Regarding claim 7, Tsai further discloses wherein a top side of the encapsulant (501) is coplanar with a top side of the electronic component (SOC, Figs. 10-11).

Regarding claim 8, Tsai further discloses wherein the redistribution structure comprises a redistribution layer (RDL) substrate (paragraph 0024).

Regarding claim 9, Tsai further discloses wherein the redistribution structure comprises a redistribution layer substrate (paragraph 0024), and the cavity substrate comprises a pre-formed substrate (paragraphs 0018, 0028).



Regarding claim 15, Tsai further discloses a semiconductor device (1105, Fig. 11 and paragraph 0081) on a top side of the first semiconductor device over the cavity substrate, wherein the second semiconductor device is electrically coupled with a substrate land on a top side of the first cavity substrate (1101, Fig. 11 and paragraph 0080).

Regarding claim 16, Tsai further discloses wherein the semiconductor device comprises an additional substrate (1103, Fig. 11), an additional electronic component (1105, Fig. 11) over the additional substrate, and an additional encapsulant (1111, Fig. 11) over the additional substrate contacting a lateral side of the additional electronic component (Fig. 11 and paragraphs 0080-0081).

Regarding claim 18, Tsai further discloses wherein the pillar of the cavity substrate comprises a conductive post electrically coupled with the conductive structure of the redistribution structure and the substrate land (319, Fig. 11 and paragraphs 0080-0081).



Regarding claim 21, Tsai further discloses wherein a top side of the electronic component is coplanar with the top side of the cavity substrate (Figs. 4, 11).

Regarding claim 22, Tsai further discloses wherein the additional substrate (1103, Fig. 11) comprises an additional conductive structure electrically coupled with the substrate land of the cavity substrate (307, Fig. 11 and paragraphs 0080-0081).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/26/21